SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Second Amendment”) is made and entered into June 22, 2010,
by and between VINCENT MBL INVESTORS, LP, a Texas limited partnership (“Seller”)
and GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

A. Buyer and Seller entered into that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated May 25, 2010, as amended by that certain First
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions, dated
June 21, 2010 (as amended, the “Agreement”), for the sale and purchase of the
Property as more particularly described in the Agreement.

B. The parties desire to further amend the Agreement as set forth hereafter.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1. The recitals set forth above are true and correct and are incorporated herein
by this reference. Capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Agreement. In the event of any conflict
between the terms in this Second Amendment and the Agreement, the terms in this
Second Amendment shall prevail and control.

2. The parties acknowledge that in connection with certain tenant improvement
work currently being performed at the Property, certain renovations will need to
be made to the Property in order to comply with certain “Life Safety”
requirements. From and after the Closing Date, Buyer shall assume all
obligations for the completion of such renovations. In order to reimburse Buyer
for the cost of such renovations, at the Closing, the sum of Twenty-Five
Thousand and No/100 Dollars ($25,000.00) shall be credited against the Purchase
Price to be paid to Seller.

3. Section 7.1.10 is hereby deleted in its entirety and replaced with the
following:

“7.1.10 Condemnation Proceedings. To Seller’s actual knowledge, there are no
presently pending or contemplated proceedings to condemn the Property or any
part of it, other than the contemplated condemnation of a portion of the
Property in connection with the proposed Cleveland Innerbelt Project of the Ohio
Department of Transportation and any other contemplated proceedings which may
have been evidenced by documents included as part of the Due Diligence Items
delivered to Buyer.”

4. This Second Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, and it shall
not be necessary in making proof of this Second Amendment to produce or account
for any counterpart other than the one signed by the party against whom
enforcement is sought.

5. Except as modified by the terms of this Second Amendment, the terms and
conditions of the Agreement are hereby ratified and confirmed in all respects
and shall remain in full force and effect. A facsimile copy of this Second
Amendment and any signatures thereon shall be considered as originals for all
purposes.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first written above.

SELLER:

VINCENT MBL INVESTORS, LP,
a Texas limited partnership

By: VINCENT MANAGERS, LLC,
a Texas limited liability company

By: /s/ Jason K. Dodd
Jason K. Dodd, Manager

BUYER:

GRUBB & ELLIS EQUITY ADVISORS, LLC,


a Delaware limited liability company

By: /s/ Jeffrey T. Hanson
Name: Jeffrey T. Hanson
Title: President and Chief Executive Officer


